In an action to recover damages for malicious prosecution, the amended complaint alleges that respondents withheld certain facts from the grand jury, in that they sent an employee to testify before that body knowing that the said employee was not familiar with the facts. It also alleged that the appellant and respondents had agreed to bribe certain public and labor union officials, that respondents did in fact furnish the moneys therefor, and that appellant made the payments. Order dismissing the amended complaint for failure to state facts sufficient to constitute a cause of action, and the judgment entered *786thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present —Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.